Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/13/2021 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 recites 
1 - “the second display standard is different than the third display standard” 
2 - “each of the first display resolution, the second display resolution and the third display resolution is different”. 
Since limitation 2 already requires that each of the first, second and third display resolutions are different, limitation 1 requiring that only the second and third resolutions differ is unnecessary as it provides no additional requirements over limitation 2. Limitation 1 should be removed for clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kuusela et al (20170013233) in view of Krishnan (2018/0007362).
In regard to claim 1 Kuusela An image processing apparatus comprising:
an encoder that is configured to compress captured images, the captured images being sequentially captured by an imaging device, and the compressed images compressed having a first display standard with a first display resolution (Kuusela Figs. 2 and par. 39 note computing device 200 including an image sensing device, also note Figs. 3-4 and par. 43 note sequentially encoding video frames, finally note Fig. 7 and pars 57-59 note high resolution video stream 712 provided by the encoder) ;
an  encoder configured to compress the scaled images configured to compress the scaled images that are scaled to one of the plurality of different display standards so that each scaled images of a different display standard (Kuusela Fig. 7 note mid and low resolution streams 714 and 716);
a transmission portion configured to wirelessly transmit the images compressed by the encoder to one or more external devices, each of the one or more external devices having a transceiver and a display, and being external to the image processing apparatus (Kuusela Figs 6-7 note server 602 and 720 providing video streams from a participant to external devices of other participants, note that each participant both sends and receives video, and hence includes a transceiver, also note Figs. 1-2 and pars 
a reception portion configured to receive a target image request transmitted from one of the one or more external devices, the target image request requesting a target image, and the target image being an image from among the captured images compressed using a first resolution or a one of the plurality of displayed resolutions compressed by the encoder and already transmitted to the one of the one or more external devices requesting the target image (Kuusela par. 59 note receiving request for an independently decodable keyframe in order to allow a participant to switch between streams already being transmitted), wherein
each of the corresponding display resolutions of the plurality of display standards for the scaled images is different (Kuusela Fig. 7 note high, medium and low resolution display standards),
each of the corresponding display resolutions of the plurality of display standards for the scaled images is less than the first display resolution (Kuusela Fig. 7 note medium and low resolutions),
the transmission portion is further configured to
determine a display standard and a corresponding display resolution used by the display of each of the one or more external devices (Kuusela par. 58 note server 720 determining the display resolution based on available participant bandwidth),
select the images compressed by the one or more of the encoder having the display standard and corresponding display resolution identical to the display standard and corresponding to the display resolution used by the display of the one or more external devices before transmitting the images compressed by the one or more of the plurality of software encoders to the one or more external devices (Kuusela par. 58 note matching the compressed video stream resolution to the resolution supported by the bandwidth of the client); and

Kuusela discloses an encoder that can be used to generate compressed video (Kuusela Fig. 4) and further discloses a non-volatile memory (Kuusela Fig. 2 note 226 and 236). It is noted that Kuusela does not disclose details of using a plurality of encoders with a conversion section or storing the compressed images. However, Krishnan discloses: 
a hardware encoder configured to compress images using a dedicated circuit, the images having a first display standard with a first display resolution (Krishnan Fig. 1B note high resolution encoder 122, also note par. 112 components may be implemented in hardware, further note par. 35 using mixed hardware and software coders)
a conversion section configured to scale captured images into different display standards using a general purpose processor each of the display standards has a corresponding display resolution (Krishnan Fig 1b note downscale unit 123, also note par. 112 components may be implemented in software); 
software encoding configured to compress scaled images using a general purpose processor (Krishnan Fig. 1b note low resolution encoder 122’ note par. 112 components may be implemented in software) and
a non-volatile memory configured to store the compressed images (Krishnan Fig. 4A note storage 420 and 422). 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention to incorporate the encoding structure of Krishnan by incorporating an encoder and 

In regard to claim 7 Kuusela An image processing apparatus comprising:
an encoder that is configured to compress a captured image as a first compressed image having a first display standard with a first display resolution ( Kuusela Figs. 3-4 and par. 43 note sequentially encoding video frames, finally note Fig. 7 and pars 57-59 note high resolution video stream 712 provided by the encoder) ;
an encoder configured to compress the captured image as a second compressed image having a second display standard with a second display resolution and to further compress the captured image as a third compressed image (Kuusela Fig. 7 note mid and low resolution streams 714 and 716); and
a transmission portion configured to wirelessly transmit the images compressed by the encoder to one or more external devices, each of the one or more external devices having a transceiver and a display, and being external to the image processing apparatus (Kuusela Figs 6-7 note server 602 and 720 providing video streams from a participant to external devices of other participants, note that each participant both sends and receives video, and hence includes a transceiver, also note Figs. 1-2 and pars 30-35 note transmitting and receiving stations connected by wireless cellular network each station including a display 228);
each of the first display resolution , the second display resolution and the third display resolution is different and the second and third display resolutions are less than the first display resolution (Kuusela Fig. 7 note high, mid and low resolution video streams); 
the transmission portion is further configured to
determine a display standard and a corresponding display resolution used by the display of each of the at least two external devices the display standard and the display resolution used by the display of 
select and transmit the second compressed image to any of the at least two external devices with the display using the second display standard and display resolution (Kuusela par. 58 note selecting and transmitting the medium resolution stream to the medium bandwidth clients)
select and transmit the third compressed image to any of the at least two external devices with the display using the third display standard and the third display resolution (Kuusela par. 58 note selecting and transmitting the low resolution stream to the low bandwidth clients). 
Kuusela discloses an encoder that can be used to generate compressed video (Kuusela Fig. 4) and further discloses a non-volatile memory (Kuusela Fig. 2 note 226 and 236). It is noted that Kuusela does not disclose details of using a plurality of encoders with a conversion section or storing the compressed images. However, Krishnan discloses: 
a hardware encoder configured to compress images using a dedicated circuit, the images having a first display standard with a first display resolution (Krishnan Fig. 1B note high resolution encoder 122, also note par. 112 components may be implemented in hardware, further note par. 35 using mixed hardware and software coders)
a conversion section configured to scale captured images into different display standards using a general purpose processor each of the display standards has a corresponding display resolution (Krishnan Fig 1b note downscale unit 123, also note par. 112 components may be implemented in software); 

a non-volatile memory configured to store the compressed images (Krishnan Fig. 4A note storage 420 and 422). 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention to incorporate the encoding structure of Krishnan by incorporating an encoder and conversion for each of the resolution bitstreams disclosed by Kuusela in order to generate the multi-resolution video streams required by Kuusela (Krishnan par.  22).

Allowable Subject Matter
Claims 5-6 are allowed.
The following is an examiner’s statement of reasons for allowance:.
Claim 5 requires an image processing apparatus hardware encoder and a plurality of software encoders for generating multi-resolution compressed images, a memory for storing the compressed images, a transmission portion for wirelessly transmitting the compressed images to an external device according to the display standard and resolution used by the display of the external device, where the image processing apparatus is provided on a vehicle and where scaling to provide multiple resolutions includes cutting out a region of the captured images to be scaled as the compressed image. 
The closest arts are Kuusela in view of Krishnan. Kuusela discloses a teleconferencing system generating multiple resolution compressed images, selecting the resolution used by each of plural external devices and transmitting the images at the selected resolution. Krishnan discloses generating multi-resolution compressed images using plural hardware or software encoders and a conversion section. Further arts Matthews and Huang disclose providing camera systems on vehicles and altering 
Claim 6 depends from claim 5 and is allowable for the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 2-3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 2-3 add the requirements of a vehicle and scaling a cutout portion of an image to claim 1 and are therefore objected to for the same reasons as set forth in regard to claims 5 and 6 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200169751 A1	Thomas; Emmanuel et al.
US 20160366408 A1	Edsö; Tomas et al.
US 20130301702 A1	Minoo; Koohyar et al.
US 20120320967 A1	Gao; Wenfeng et al.

US 20080282304 A1	Fann; Ju Lung et al.
US 20030018664 A1	Wee, Susie J.  et al..

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248. The examiner can normally be reached Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on (571)272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423